UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 22-6178


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KEVIN EARL ELROD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:18-cr-00034-FL-1; 4:20-cv-00156-FL)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Kevin Earl Elrod, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Earl Elrod appeals the district court’s order denying his motion for

appointment of counsel and construing his motion for appointment of counsel and motion

to amend as unauthorized, successive 28 U.S.C. § 2255 motions and dismissing them on

that basis. He also appeals the district court’s order denying his motion for reconsideration.

On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Elrod’s informal brief and supplement do not challenge the basis for the

district court’s disposition, he has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. However, we modify the

order, United States v. Elrod, No. 4:18-cr-00034-FL-1 (E.D.N.C. Feb. 1, 2022), to reflect

that the motions are dismissed without prejudice for lack of jurisdiction, Ali v. Hogan,

26 F.4th 587, 600 (4th Cir. 2022) (explaining that “a dismissal for lack of standing—or any

other defect in subject matter jurisdiction—must be one without prejudice” (cleaned up)).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                AFFIRMED AS MODIFIED




                                              2